DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 9 are presented for examination. Claims 1 - 9 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objection
The drawings are objected to because element P3a in FIG. 12 should recite P3b, to correspond with the recitation found in paragraph [0158] of the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3 - 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 6 lack antecedent basis for “the other one of the two first parameters” (Claim 3, lines 4 and 10; claim 6, line 8 - 9 and 10).

Claims 4 and 6 lack antecedent basis for “the other one of the two second parameters” (Claim 4, lines 3 and 8 - 9 and 11; claim 6, lines 3 - 4).

Dependent claims 5 and 7 are rejected due to inherited claim deficiencies of claims 4 and 6.

Examiner’s Note on 101
Step 1: Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1.
Step 2A (prong 1): The claims do not appear to recite certain methods of organizing human activity or mathematical concepts. However, the limitations of “calculate a plurality of first parameters…”, “calculate an allowable range of deviation…”, “determine a structure…” could be considered mental processes (concepts performed in the human mind, including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components, and fail Step 2A (prong 1).
For Step 2A (prong 2): ): To determine if the claim recites additional elements (or combination of elements) that integrates the judicial exception into a practical application, the limitations of “acquire a communication frequency…” and “acquire a relational expression of two first parameters…” could be considered data gathering, and fails Step 2A (prong 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (JP 2017142720 A), hereinafter “Koga”, and further in view of Yamagashiro et al (JP 2017142731 A), hereinafter “Yamagashiro”.

As per claim 1, Koga discloses:
an antenna design support apparatus comprising a memory (Koga, paragraph [0014] discloses memory for storing program for execution in an antenna design process.)

circuitry coupled to the memory and configured to (Koga, paragraph [0014] discloses a processor in communication with memory to execute program to perform steps of an antenna design process.)

calculate a plurality of first parameters for determining a structure of a first antenna device based on a specification value set for the first antenna device to be a target of performance evaluation (Koga, paragraph [0006] discloses a structural parameter for an antenna design and a target characteristic value based on a relationship between the characteristics of the target antenna, structure parameters and characteristics of a reference antenna, with the structure parameter determined to satisfy required specification of the target antenna.)

Koga does not expressly disclose:
acquire a communication frequency based on the plurality of first parameters; 

determine a structure of a second antenna device as a reference model, and obtain a change amount corresponding to change in the communication frequency in the allowable range of two second parameters having a correlation with each other; and 
acquire a relational expression of two first parameters of the plurality of first parameters that correspond to the two second parameters and that have a correlation with each other, and two first parameters based on the change amount and that have the correlation with each other.

Yamagashiro however discloses:
acquire a communication frequency based on the plurality of first parameters (Yamagashiro, paragraph [0013] discloses a design frequency corresponding to a design wavelength and obtained based on the change of length of within a range of wavelength.)

calculate an allowable range of deviation of the communication frequency satisfying a specified performance evaluation standard of the first antenna device (Yamagashiro, paragraph [0027] discloses a range of frequency for an antenna at a design frequency value, and paragraph [0049] adds a predetermined frequency range used to provide an evaluation value for a shape of an antenna.)

determine a structure of a second antenna device as a reference model (Yamagashiro, paragraph [0016] discloses an example of an antenna design in which a matched circuit is included based on an electromagnetic field simulation, with paragraph [0027] discloses an antenna that does not include a matching circuit at a provided frequency range, paragraph [0049] discloses the antenna that includes the matching circuit, in the antenna design steps performed to obtain the values for the parameters of the matching circuit.)
The antenna design including the matching circuit in the example of paragraph [0016] is interpreted as the reference model in which the antenna design without the matching circuit in paragraph is trying to achieve, with a result provided in paragraph [0049] that includes the matching circuit.

obtain a change amount corresponding to change in the communication frequency in the allowable range of two second parameters having a correlation with each other (Yamagashiro, paragraph [0044] discloses a predetermined frequency range in the design frequency to calculate an impedance and S parameter at difference frequencies in the predetermined range for an antenna.)
The correlation between the impedance and S parameter is the use of the frequency range to obtain their respective values.

acquire a relational expression of two first parameters of the plurality of first parameters that correspond to the two second parameters and that have a correlation with each other, and two first parameters based on the change amount and that have the correlation with each other (Yamagashiro, paragraph [0042] - [0043] discloses initial shape parameters set and an update of the shape parameter decreased an evaluation value, and paragraphs [0047] - [0049] adds an evaluation value obtained based on the S parameter within the predetermined frequency range used to calculate the impedance, as well as using the shape parameter value to obtain an evaluation parameter in the predetermined frequency range, according to the impedance with regards to the antenna being designed.
	A decrease in an evaluation value based on updating the shape parameter is interpreted to provide a mathematical relationship between the evaluation value and shape parameter. In addition, shape parameter is interpreted as separate parameters from the S parameter and impedance calculated above.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the antenna design and a structural parameter to satisfy a required specification teaching in Koga with the predetermined frequency to obtain parameters to design an antenna with a matching circuit, based on an example of an antenna design with the matching circuit teaching of Yamagashiro. The motivation to do so would have been because Yamagashiro discloses the benefit of a technique that improves over the previous technique that only optimized the matching circuit but not the antenna, in that the design of the 

As per claims 8 and 9, note the rejections of claim 1 above. The instant claims 8 and 9 recite substantially the same limitations as the above rejected claim 1, and are therefore rejected under the same prior art teachings.

For claim 2: The combination of Koga and Yamagashiro discloses claim 2: The antenna design support apparatus according to claim 1, wherein:
the circuit substitutes one of the two first parameters having the correlation with each other into the relational expression, and calculates the other one of the two first parameters (Yamagashiro, paragraph [0049] discloses uses impedance within the predetermined frequency range obtained in paragraph [0044] to obtain an evaluation value P or to obtain an evaluation value Q.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the antenna design and a structural parameter to satisfy a required specification teaching in Koga with the predetermined frequency to obtain parameters to design an antenna with a matching circuit, based on an example of an antenna design with the matching circuit teaching of Yamagashiro as well as the teaching of calculating different evaluation variable values based on impedances of the matching circuit within the predetermined frequency range, also found in Yamagashiro. The motivation to do so would have been because Yamagashiro discloses the benefit of a technique that improves over the previous technique that only optimized the matching circuit but not the antenna, in that the design of the antenna in Yamagashiro includes optimizing shape parameters defining the shape of the antenna as well as the constants of the circuit elements of a matching circuit (Yamagashiro, paragraphs [0005] - [0006]).

Allowable Subject Matter
Claims 3 - 7 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Koga et al. (JP 2017142720 A) discloses an antenna design that includes structure parameter determined to satisfy required specification of a target antenna, and Yamagashiro et al (JP 2017142731 A) adds a predetermined frequency range to obtain shape parameters, S parameters, impedance and evaluation values with regards to an antenna design to include a matching circuit.
In addition, Koga et al. (U.S. PG Pub 2017/0235869 A1) discloses similar features as Koga et al. (JP2017142720 A), and Packer (U.S. PG Pub 2013/0044038 A1) adds a feed gap with regards to matching antennas.
While the references above provide their respective teachings, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 3, wherein the circuit: 
uses one of the two first parameters that is substituted into the relational expression, and the other one of the two first parameters that is calculated from the relational expression to perform trial calculation to determine whether or not the first antenna device satisfies the specified performance evaluation standard; and 
when it is determined that the specified performance evaluation standard is not satisfied, corrects the one of the two first parameters that is substituted into the relational expression and the other one of the two first parameters that is calculated from the relational expression by a ratio between a lower limit or an upper limit of a communication frequency of the allowable range set by the two first parameters used in the trial calculation, and 
a lower limit or an upper limit of a communication frequency of the allowable range calculated by the allowable range calculation unit.

Claim 4, wherein the circuit: 
obtains a first change amount of one of the two second parameters and a second change amount of the other one of the two second parameters as the change amount when the communication frequency is moved to the upper limit of the allowable range; and 

a first coordinate point specified by the other of the two first parameters having the correlation with each other; 
a second value obtained by multiplying the other of the two first parameters having the correlation with each other by the second change amount; and 
a second coordinate point specified by one of the two first parameters having the correlation with each other as a first relational expression of the relational expression.

Dependent claim 5 is allowable under 35 U.S.C. 103 for depending from claim 4, an allowable base claim under 35 U.S.C. 103.

Claim 6, wherein the circuit: 
obtains a third change amount of one of the two second parameters and a fourth change amount of the other one of the two second parameters as the change amount when the communication frequency is moved to the lower limit of the allowable range; and 
acquires an expression satisfying a third value obtained by multiplying one of the two first parameters having a correlation with each other by the third change amount; 
a third coordinate point specified by the other of the two first parameters having a correlation with each other; 
a fourth value obtained by multiplying the other of the two first parameters having a correlation with each other by the fourth change amount; and 
a fourth coordinate point specified by one of the two first parameters having a correlation with each other as a second relational expression of the relational expression.

Dependent claim 7 is allowable under 35 U.S.C. 103 for depending from claim 6, an allowable base claim under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
September 29, 2021